DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.
3.	Claims 1-2, 5-7, 10-12, 15 are pending. Claims 1-2, 5 are under examination on the merits. Claims 1, 6, and 11 are amended. Claims 3-4, 8-9, 13-14 are cancelled. Claims 6-7, 10-12,15 are withdrawn to a non-elected invention from further consideration.
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant’s arguments with respect to claims 1-2, 5 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
  
Information Disclosure Statement
6.	The information disclosure statements submitted on 01/25/2022, and 07/05/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oota et al. (WO 2016186050, equivalent to US Pub. No. 2018/0120485 A1, hereinafter “”485”).

Regarding claim 1: “485 teaches an infrared absorbing resin composition (Page 1, [0002]; Page 71, [0775]), comprising a near infrared absorbing coloring agent such as squarylium colorant (Page 14, Q-39; Page 15, Q-40 and Q-41), wherein a content of the a near infrared absorbing coloring agent is preferably 20 mass% or lower, more preferably 10 mass% or lower, and still more preferably 5 mass% with respect to the total mass of the infrared absorber (Page 36, [0264]-[0265]). “485 does not expressly teach a content of the near infrared absorbing coloring agent is 3.5% by mass to 5% by mass with respect to a mass of the resin.
Thus, the subject as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549. 

    PNG
    media_image1.png
    301
    273
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    264
    267
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    266
    278
    media_image3.png
    Greyscale








Regarding claim 2: “485 teaches the infrared absorbing resin composition (Page 1, [0002]; Page 71, [0775]), wherein the resin is at least one resin selected from the group consisting of polyester, polyamide, and polyurethane (Page 37, [00304]-[-305]). 

Regarding claim 5: “485 teaches the infrared absorbing resin composition (Page 1, [0002]; Page 71, [0775]), further comprising: a colorant (Page 36, [0266]-[0267]. 


Response to Arguments
9.	Applicant’s arguments with respect to claims 1-2, 5 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
	Please note that the foreign priority date is the effective filing date of the claimed invention IF i) the foreign application supports the claimed invention under 112(a), AND ii) the applicant has perfected the right of priority by providing: 
[Symbol font/0xD8] a certified copy of the priority application, and 
[Symbol font/0xD8] a translation of the priority application (if not in English).

Examiner Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/22/2022